Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
1, 2021.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00333-CV



                              IN RE G.T.S., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-26978

                         MEMORANDUM OPINION

      On June 17, 2021, relator G.T.S. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this courts to compel the Honorable Barbara Stadler, presiding
judge of the 280th District Court of Harris County, to set aside her May 5, 2021
temporary ex parte protective order.
      A relator has the burden to provide the court with a sufficient record to
establish his right to mandamus relief. Walker v. Packer, 827 S.W.3d 833, 837 (Tex.
1992) (orig. proceeding). The relator has not met his burden. The appendix does
not contain all documents referenced in relator’s petition. See Tex. R. App. P.
52.7(a)(1).

      Moreover, relator has not shown that he has made the required predicate
request for relief. The right to mandamus relief generally requires a predicate
request for action by the trial court and its erroneous refusal to act. In re Coppola,
535 S.W.3d 506, 510 (Tex. 2017). Relator did not ask the trial court to set aside the
temporary ex parte order before seeking mandamus relief in this court, and the
arguments raised in the petition have never been presented to the trial court.

      Finally, the appendix includes documents that contain unredacted sensitive
information.   Texas Rule of Appellate Procedure 9.9 prohibits the filing of
documents containing sensitive information such as, in this case, the names of the
minor children and their address. See Tex. R. App. P. 9.9(a). Such information is
required to be redacted. Id. 9.9(b).

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                          2